Case: 5:19-cr-00085-DCR-CJS Doc #: 35 Filed: 09/29/20 Page: 1 of 7 - Page ID#: 129




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                    (at Lexington)

 UNITED STATES OF AMERICA,                       )
                                                 )
        Plaintiff,                               )     Criminal Action No. 5: 19-085-DCR
                                                 )                     and
 V.                                              )      Civil Action No. 5: 20-398-DCR
                                                 )
 JEFFERY L. BARNETT,                             )        MEMORANDUM OPINION
                                                 )            AND ORDER
        Defendant.                               )

                                      *** *** *** ***

       Defendant Jeffery Barnett has filed a motion to vacate, set aside or correct his

sentence pursuant to 28 U.S.C. § 2255. Barnett claims that he is entitled to relief under

Rehaif v. United States, 139 S. Ct. 2191 (2019). [Record No. 34] But on initial review it is

clear that Barnett is not entitled to relief. “If it plainly appears from the motion, any attached

exhibits, and the record of prior proceedings that the moving party is not entitled to relief, the

judge must dismiss the motion.” Rule 4 of the Rules Governing Section 2255 Proceedings;

see also 28 U.S.C. § 2255(b) (permitting dismissal of a § 2255 motion when “the files and

records of the case conclusively show that the prisoner is entitled to no relief”). Summary

dismissal of the relief requested is appropriate here as explained more fully below.

                                                I.

       Barnett pleaded guilty on June 10, 2019, to being a felon in possession of a firearm in

violation of 18 U.S.C. § 922(g). [Record No. 21, 22] He also pleaded guilty to a drug




                                              -1-
Case: 5:19-cr-00085-DCR-CJS Doc #: 35 Filed: 09/29/20 Page: 2 of 7 - Page ID#: 130




offense that is not the subject of the current motion. [Id.] Barnett was sentenced to 300

months’ of imprisonment on October 8, 2019. [Record No. 30]

       Barnett’s plea agreement stated that he would plead guilty to knowingly possessing a

firearm and ammunition after having been convicted of a felony offense. [Record No. 22]

He admitted the following facts in the plea agreement:

       d) . . . Inside the storage unit, Agents found approximately nineteen (19)
       firearms. In addition, more than two-thousand (2000) rounds of ammunition
       were found in the storage unit. . . . The Defendant was interviewed and . . .
       admitted to selling firearms and possessing the other firearms found in the
       storage unit.
       e) The Defendant has previously been convicted of at least one drug
       trafficking felony and is therefore is [sic] prohibited from possessing firearms.
       ...
       f) On or about February 11, 2010, the Defendant was convicted . . . of
       Trafficking in a Controlled Substance First Degree, which he committed on
       September 29, 2009. On or about June 21, 2012, the Defendant was
       convicted. . . of Trafficking in a Controlled Substance, First Degree which he
       committed on June 30, 2011. As to each offense, the Defendant was sentenced
       to and served a term of imprisonment of more than 12 months on each offense.
       The Defendant was released from prison on both of the above sentences on or
       about January 29, 2016.

[Record No. 22, p. 3] Barnett waived his right to appeal the guilty plea, conviction, and

sentence, and further waived his right to collaterally attack the same, excepting claims of

ineffective assistance of counsel.1 [Record No. 22, p. 6]

       Barnett has now moved to vacate, set aside or correct his sentence under 28 U.S.C. §

2255. [Record No. 34] He alleges that his guilty plea failed to advise him that “knowledge


1
       Barnett has raised no claim of deficient representation. Nor, for the reasons explained
below, has he properly alleged that his plea was not made knowingly or voluntarily. As
such, his motion is procedurally barred. Nevertheless, his claim fails on the merits for the
reasons stated in this opinion.

                                             -2-
Case: 5:19-cr-00085-DCR-CJS Doc #: 35 Filed: 09/29/20 Page: 3 of 7 - Page ID#: 131




of his prohibited status” was an element of a 18 U.S.C. § 922(g) offense under the Supreme

Court’s decision in Rehaif v. United States. [Id. at p. 3] As such, he contends that his plea is

void because it was not “knowingly and intelligently made.” [Id.]

                                              II.

       A prisoner in federal custody may “move the court which imposed the sentence to

vacate, set aside or correct the sentence” by alleging that “the sentence was imposed in

violation of the Constitution or laws of the United States.”        28 U.S.C. § 2255(a).      A

defendant must allege “an error of constitutional magnitude, a sentence imposed outside the

statutory limits, or an error of fact or law that was so fundamental as to render the entire

proceeding invalid” to prevail on a 28 U.S.C. § 2255 challenge. Mallett v. United States, 334

F.3d 491, 496-97 (6th Cir. 2003). “Relief is warranted only where a petitioner has shown ‘a

fundamental defect which inherently results in a complete miscarriage of justice.’” Miller v.

United States, 561 F. App’x 485, 490 (6th Cir. 2014) (citing Davis v. United States, 417 U.S.

333, 346 (1974)). Rehaif did not recognize a “new rule of constitutional law” for purposes of

bringing a timely §2255 petition, Khamisi-El v. United States, 800 Fed. App’x 344, 349 (6th

Cir. 2020), but a guilty plea violates due process if not entered voluntarily and intelligently.

See Henderson v. Morgan, 426 U.S. 637, 644-45 (1976).

       Barnett contends that Rehaif provides him relief because he was not aware of an

element of his offense.

       Before Rehaif, the government could obtain a felon-in-possession conviction
       without proving that the defendant knew he had previously been convicted of a
       felony. But in Rehaif, the Supreme Court clarified that the term “knowingly”
       in the felon-in-possession statute applied to both the defendant’s possession of
       a firearm and the defendant’s status as a felon.

                                             -3-
Case: 5:19-cr-00085-DCR-CJS Doc #: 35 Filed: 09/29/20 Page: 4 of 7 - Page ID#: 132




Khamisi-El v. United States, 800 F. App'x 344, 349 (6th Cir. 2020) (citations omitted). Thus,

a conviction requires proof that the defendant both knowingly possessed a firearm and knew

of his status as a felon. Rehaif, 139 S. Ct. 2191, 2194 (2019).

       However, courts following the decision in Rehaif have declined to vacate a criminal

defendant’s sentence upon plea of guilty, reasoning that a guilty plea “comprehend[s] all of

the factual and legal elements necessary to sustain a binding, final judgment of guilt and a

lawful sentence.” United States v. Broce, 488 U.S. 563, 569 (1989); see, e.g., United States

v. Bain, No. CR 5: 18-029-KKC-MAS, 2020 WL 406682, at *2 (E.D. Ky. Jan. 7, 2020),

report and recommendation adopted, No. CR 5: 18-29-KKC-MAS-2, 2020 WL 406385

(E.D. Ky. Jan. 24, 2020); Malone v. United States, No. 1:14CR438, 2019 WL 7049805, at *3

(N.D. Ohio Dec. 23, 2019). And the undersigned has reached the same conclusion. See

United States v. Kelley, 2020 WL 3520276, at *2 (E.D. Ky. June 29, 2020).

       Barnett’s plea agreement is no exception. He admitted to being in possession of a

number of firearms after being convicted of a felony offense. He acknowledged that, due to

the prior felony conviction, he “therefore [wa]s prohibited from possessing firearms.”

[Record No. 22, p. 3] Because Barnett “admitted to the status of being a convicted felon”

and presumably “knew his status when he possessed the [firearms] in question,” he has no

valid claim to relief under Rehaif. United States v. McComb, No. 3:16-CR-098, 2020 WL

3410355, at *1 (S.D. Ohio June 22, 2020) (noting that a defendant’s claim “that he did not

know that possessing a firearm by a convicted felon was illegal” would properly be

understood as “a claim of ignorance of the law, which is not a defense”).



                                             -4-
Case: 5:19-cr-00085-DCR-CJS Doc #: 35 Filed: 09/29/20 Page: 5 of 7 - Page ID#: 133




       Barnett further acknowledged that he understood the agreement, that it was fully

explained to him, and that he entered it voluntarily. [Id. at p. 8] Thus, Barnett knew both

that he possessed firearms and that he was a felon, and he is not entitled to relief. See United

States v. Hall, 2020 WL 1285118, at *3 (E.D. Ky. Mar. 18, 2020).

       Finally, Barnett’s reliance on United States v. Gary, 954 F.3d 194 (4th Cir. 2020), is

misplaced. There, the Fourth Circuit applied Rehaif to a conviction on direct appeal and

concluded that failure to inform a defendant of the “additional element of the offense” under

Rehaif is “plain error . . . which per se affect[s] a defendant’s substantive rights,” and renders

a guilty plea void. Gary, 954 F.3d 194 at 199. Even if the Court were bound by this

conclusion, it would not entitle Barnett to relief because he is collaterally attacking his

conviction. See McComb, 2020 WL 3410355, at *2; United States v. Fugate, No. 3:09-CR-

165, 2020 WL 3469269, at *3 (S.D. Ohio June 25, 2020), report and recommendation

adopted, No. 3:00-CR-78, 2020 WL 5408945 (S.D. Ohio Sept. 9, 2020). And it has “long

been settled law that an error that may justify reversal on direct appeal will not necessarily

support a collateral attack on a final judgment.” United States v. Addonizio, 442 U.S. 178,

184–85 (1979); see also United States v. Frady, 456 U.S. 152, 165 (1982) (the “plain-error

standard is inappropriate” for collateral attacks on convictions). Barnett failed to appeal his

conviction,2 and he has presented no argument that would entitle him to relief on the present

collateral attack.


2
       This fact highlights yet another procedural issue with Barnett’s motion. He
repeatedly claims that his plea agreement was “unconstitutional” and “void[]” under Rehaif
because he allegedly was not aware of one of the elements of the offense. [Record No. 34,
pp. 3-4] But “the voluntariness and intelligence of a guilty plea can be attacked on collateral
                                             -5-
Case: 5:19-cr-00085-DCR-CJS Doc #: 35 Filed: 09/29/20 Page: 6 of 7 - Page ID#: 134




                                              III.

       The Court will not grant a Certificate of Appealability.             See 28 U.S.C. §

2253(c)(1)(B); Rule 11 of the Rules Governing Section 2255 Proceedings. A certificate of

appealability may be issued “only if the applicant has made a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); Miller-El v. Cockrell, 537 U.S. 322,

336 (2003). A defendant/movant satisfies this burden by showing that reasonable jurists

would find the Court’s conclusions debatable, or that the issues involved were adequate to

proceed further. Slack v. McDaniel, 529 U.S. 473, 484 (2000). A certificate of appealability

is not warranted in this matter. Barnett’s claim that he was not aware of his status as a felon

is contradicted by the plea agreement and his motion also is procedurally barred. He is not

entitled to relief under Rehaif, and reasonable jurists would not reach a different conclusion.

       Accordingly, it is hereby

       ORDERED as follows:

       1.     Defendant/Movant Jeffery L. Barnett’s motion to vacate, set aside, or correct

his sentence under 28 U.S.C. § 2255 [Record No. 34] is DENIED.                  His claims are

DISMISSED, with prejudice, and this collateral proceeding will be STRICKEN from the

Court’s docket.

       2.     A Certificate of Appealability will not issue.


review only if first challenged on direct review.” Bousley v. United States, 523 U.S. 614,
618 (1998). And Barnett has not argued that one of the exceptions to this rule applies. See
United States v. Wilson, No. 1:17-CR-60, 2019 WL 6606340, at *6 (W.D. Mich. Dec. 5,
2019) (refusing to grant relief for Rehaif arguments that were not raised on appeal).



                                              -6-
Case: 5:19-cr-00085-DCR-CJS Doc #: 35 Filed: 09/29/20 Page: 7 of 7 - Page ID#: 135




       Dated: September 29, 2020.




                                       -7-
